Exhibit 10.2

Re: Account Number WI-26904 (the “Account”)

ADDENDUM TO CREDIT LINE AGREEMENT

The attached “Credit Line Agreement” sets forth certain terms related to the
extension of credit by UBS Bank USA (“The “Bank”) with respect to certain assets
held through the above-referenced non-discretionary corporate cash management
Account with UBS Financial Services Inc. (the “Firm”). The party signing this
Addendum as Client where indicated below (the “Client”) understands and agrees
that, notwithstanding anything to the contrary contained in either the Credit
Line Agreement (including without limitation Section 19 of the Credit Line
Agreement) or the existing Corporate Cash Management Account Agreement
applicable to the Account, as amended from time to time (the “Account
Agreement”), the terms of the Credit Line Agreement supplement, but do not
replace, the existing Account Agreement as follows: (i) the terms of the Credit
Line Agreement (as amended from time to time, in accordance with its terms)
shall govern with respect to any matters, issues or disputes related directly
to, or arising directly from, the extension of credit and/or the status of
Client as borrower and the Bank as lender pursuant to the Credit Line Agreement
(e.g., matters relating to the loan account(s) established at the Bank pursuant
to the Credit Line Agreement, and/or the indemnification of the Bank as a
lender); and (ii) the terms of the Account Agreement (as amended from time to
time, in accordance with its terms) shall govern with respect to all other
matters (e.g., matters relating to the Account established at the Firm pursuant
to the Account Agreement, the Firm’s trading authority and activities and/or the
indemnification of the Firm for the services it provides under the Account
Agreement).

Without limiting the generality of the foregoing, Client further understands and
agrees that:

(A) If applicable, Client may continue to receive Financial Advisor Reports with
respect to the Account, from its Financial Advisor that are in addition to the
official monthly statements that the Firm provides (“Financial Advisor
Reports”). As noted in the disclaimer page for those Financial Advisor Reports,
the Financial Advisor Reports are for informational purposes only and Client
should rely on the Firm’s monthly account statements and trade confirmations as
the official records relative to the Account. There may be differences between
the Financial Advisor Reports and the Firm’s monthly statements and trade
confirmations. The disclaimer page of the Financial Advisor Reports sets forth
important terms and conditions applicable to the Financial Advisor Reports.
Client’s receipt of Financial Advisor Reports constitutes Client’s agreement to,
and acceptance of, those terms and conditions.

(B) Solely with respect to disputes arising out of the extension of credit
and/or the status of Client as borrower and the Bank as lender pursuant to the
Credit Line Agreement, the choice of law provisions of Paragraph 13 of the
Credit Line Agreement and the dispute resolution provisions of Section 17 of the
Credit Line Agreement shall govern. With respect to any other disputes relating
to the Account, the terms of the Account Agreement regarding choice of law and
the arbitration of disputes shall continue to govern.

(C) If Client elected or in the future elects to adopt the Firm’s “Addendum
Granting Limited Authority to Invest in Money Market Funds For Non-Discretionary
Corporate Cash Management Accounts,” the Firm may continue to exercise the
limited discretion described therein with respect to the Account.

(D) If Client elected or in the future elects to adopt the “Investment Policy
Submission Addendum For Non-Discretionary Corporate Cash Management Accounts,”
the terms set forth therein shall continue to govern with respect to the Account
and any investment policy statement associated with the Account.



--------------------------------------------------------------------------------

Acknowledged and agreed this                      day of                     ,
2009

Client’s Name: FEI Company

 

By:   Name:   Title:  